DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are moot in view of the new grounds of rejection.  In particular, Song teaches information for a capability required for presenting content of the service in paragraph 152 and Fig. 9: the multi_ensemble_service field provides information on whether a multi ensemble capability is required for rendering content of the M/H service.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (US Pat. Pub. 2010/0008448; hereinafter referred to as Song) in view of Song et al (US Pat. Pub. 2009/0028272; hereinafter referred to as Song2).
As per claim 1:	Song teaches a method of processing broadcast data, the method comprising: 
encoding service data in at least one data packet (paragraph 58), wherein the at least one data packet includes a packet header and a packet payload (Fig. 3, header and payload), wherein the payload includes stuff indication information for indicating whether stuffing data are included in the at least one data packet (paragraph 155), and wherein the packet payload includes the service data for a service (paragraph 39 and Fig. 4); 
encoding transmission parameter data, wherein the transmission parameter data include encoding information of the service data (Fig. 1, 190; paragraph 56); and 
transmitting a broadcast signal (paragraph 42) including the encoded service data and the encoded transmission parameter data (paragraph 54), 
wherein the broadcast signal further includes service information for a service acquisition (paragraph 15 and 151), and 
wherein the service information includes service identification information for identifying the service (paragraph 151; M/H_service_id), status indication information for indicating whether the service is hidden (paragraph 153), protection indication information for indicating whether one or more components needed for presentation of the service are protected (paragraph 153; SP_indicator), and information for a capability required for presenting content of the service (paragraph 152 and Fig. 9; the multi_ensemble_service field provides information on whether a multi ensemble capability is required for rendering content of the M/H service).
Not explicitly disclosed is wherein the packet header includes stuff indication information for indicating whether stuffing data are included in the at least one data packet; and category information for indicating a type of the service.  However, Song2 in an analogous art teaches a packet header including stuff indication information for indicating whether stuffing data are included in the at least one data packet (Fig. 79; paragraph 684).  Song2 further teaches category information for indicating a type of the service (Fig. 68 and paragraph 568, the service type field lists the service type (analog TV, digital TV, digital audio, or digital data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the stuff indication information in the header of Song.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Song already requires a stuff indication information (paragraph 155), 
Secondly, it would have been obvious for one of ordinary skill in the art before the effective filing date to include a service type field to indicate the type of service as taught by Song2.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been necessary when selecting between multiple service types.
As per claim 2:	Song2 further teaches the method of claim 1, wherein the transmission parameter data further include information related to the service information (paragraph 162-163).
As per claim 3:	Song teaches a transmitting system for processing broadcast data, the transmitting system comprising: 
a first encoder to encode service data in at least one data packet (paragraph 58), wherein the at least one data packet includes a packet header and a packet payload (Fig. 3, header and payload), wherein the payload includes stuff indication information for indicating whether stuffing data are included in the at least one data packet (paragraph 155), and wherein the packet payload includes the service data for a service (paragraph 39 and Fig. 4); 
a second encoder to encode transmission parameter data, wherein the transmission parameter data include encoding information of the service data (Fig. 1, 190; paragraph 56); and 
a transmitter to transmit a broadcast signal (paragraph 42) including the encoded service data and the encoded transmission parameter data (paragraph 54), 
wherein the broadcast signal further includes service information for a service acquisition (paragraph 15 and 151), and 
wherein the service information includes service identification information for identifying the service (paragraph 151; M/H_service_id), status indication information for indicating whether the service is hidden (paragraph 153), protection indication information for indicating whether one or more components needed for presentation of the service are protected (paragraph 153; SP_indicator), and information for a capability required for presenting content of the service (paragraph 152 and Fig. 9; the multi_ensemble_service field provides information on whether a multi ensemble capability is required for rendering content of the M/H service).
Not explicitly disclosed is wherein the packet header includes stuff indication information for indicating whether stuffing data are included in the at least one data packet; and category information for indicating a type of the service.  However, Song2 in an analogous art teaches a packet header including stuff indication information for indicating whether stuffing data are included in the at least one data packet (Fig. 79; paragraph 684).  Song2 further teaches category information for indicating a type of the service (Fig. 68 and paragraph 568, the service type field lists the service type (analog TV, digital TV, digital audio, or digital data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the stuff indication information in the header of Song.  
Secondly, it would have been obvious for one of ordinary skill in the art before the effective filing date to include a service type field to indicate the type of service as taught by Song2.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been necessary when selecting between multiple service types.
As per claim 4:	Song2 further teaches the transmitting system of claim 3, wherein the transmission parameter data further include information related to the service information (paragraph 162-163).
As per claim 5:	Song teaches a method of processing broadcast data, the method comprising: 
receiving a broadcast signal (Fig. 1, 120) including service data for a service (Fig. 4, paragraph 108), transmission parameter data (paragraph 56; TPC), and service information for a service acquisition (paragraph 151), wherein the service information includes service identification information for identifying the service (paragraph 151; M/H_service_id), status indication information for indicating whether the service is hidden (paragraph 153), protection indication information for indicating whether one or more components needed for presentation of this service are protected (paragraph 153; SP_indicator), and information for a 
decoding the transmission parameter data, wherein the transmission parameter data include encoding information of the service data (Fig. 1, 190; paragraph 56); 
decoding the service data based on the encoding information (paragraph 54) and outputting at least one data packet that includes the decoded service data (Fig. 4), 
wherein the at least one data packet includes a packet header and a packet payload (Fig. 3, header and payload), 
wherein the payload includes stuff indication information for indicating whether stuffing data are included in the at least one data packet (paragraph 155), and
wherein the packet payload includes the service data for the service (paragraph 39 and Fig. 4).
Not explicitly disclosed is wherein the packet header includes stuff indication information for indicating whether stuffing data are included in the at least one data packet; and category information for indicating a type of the service.  However, Song2 in an analogous art teaches a packet header including stuff indication information for indicating whether stuffing data are included in the at least one data packet (Fig. 79; paragraph 684).  Song2 further teaches category information for indicating a type of the service (Fig. 68 and paragraph 568, the service type field lists the service type (analog TV, digital TV, digital audio, or digital data).

Secondly, it would have been obvious for one of ordinary skill in the art before the effective filing date to include a service type field to indicate the type of service as taught by Song2.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been necessary when selecting between multiple service types.
As per claim 6:	Song2 further teaches the method of claim 5, wherein the transmission parameter data further include information related to the service information (paragraph 162-163).
As per claim 7:
	Song teaches a receiving system for processing broadcast data, the receiving system comprising: 
a tuner to receive a broadcast signal (Fig. 1, 120) including service data for a service (Fig. 4, paragraph 108), transmission parameter data (paragraph 56; TPC), and service information for a service acquisition (paragraph 15 and 151), wherein the service information includes service identification information for identifying the service (paragraph 151; M/H_service_id), status indication 
a first decoder to decode the transmission parameter data, wherein the transmission parameter data include encoding information of the service data (Fig. 1, 190; paragraph 56); 
a second decoder to decode the service data based on the encoding information (paragraph 54) and output at least one data packet that includes the decoded service data (Fig. 4), 
wherein the at least one data packet includes a packet header and a packet payload (Fig. 3, header and payload), 
wherein the payload includes stuff indication information for indicating whether stuffing data are included in the at least one data packet (paragraph 155), and
wherein the packet payload includes the service data for the service (paragraph 39 and Fig. 4).
Not explicitly disclosed is wherein the packet header includes stuff indication information for indicating whether stuffing data are included in the at least one data packet; and category information for indicating a type of the service.  However, Song2 in an analogous art teaches a packet header including stuff indication information for 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the stuff indication information in the header of Song.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Song already requires a stuff indication information (paragraph 155), and placing it in the header would have been obvious to try according to Song2 while still producing expected results.
Secondly, it would have been obvious for one of ordinary skill in the art before the effective filing date to include a service type field to indicate the type of service as taught by Song2.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have been necessary when selecting between multiple service types.
As per claim 8:	Song2 further teaches the receiving system of claim 7, wherein the transmission parameter data further include information related to the service information (paragraph 162-163).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111